Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 29, 2022

                                      No. 04-20-00562-CV

                                     James D. SCUDDAY,
                                          Appellant

                                              v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
             La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14446
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER

Sitting: Rebeca C. Martinez, Chief Justice
         Luz Elena D. Chapa, Justice
         Beth Watkins, Justice

       Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court